Citation Nr: 0723356	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-42 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




REMAND

The veteran had active military service from September 1942 
to October 1945, including combat service in Europe during 
World War II.  The veteran died in July 2003.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
cause of death.  

The appellant seeks compensation as the veteran's surviving 
spouse on the grounds that the veteran's death from acute 
renal failure et al. was due to his service-connected PTSD.  
At the time of his death the veteran had been 100 percent 
service-connected for PTSD, continuously, for nearly 7 1/2 
years.  He was also 10 percent service-connected for shrapnel 
wound, right shoulder, with retained foreign bodies; 0 
percent service-connected for scar, shrapnel wound, mandible, 
bilateral; and 0 percent service-connected for scar, 
laceration, right hand.  

Death certificate indicates that the veteran died on July [redacted], 
2003, at the Veterans' Affairs Medical Center in Gainesville, 
Florida; however, the record contains no VA treatment records 
dated after March 2003, and no private treatment records 
dated after April 2003.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In fact, in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  

In view of information that the veteran's death occurred at a 
VA facility, and in accordance with 38 C.F.R. § 3.159, an 
attempt should be made to obtain all VA and private treatment 
records compiled from March 2003 until the veteran's death on 
July [redacted], 2003, to include the terminal hospitalization 
report.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since March 2003 by the Gainesville, Florida, 
Veterans' Affairs Medical Center, to include 
the terminal hospitalization report.  If the 
appellant identifies any private treatment 
records compiled since April 2003, they should 
also be obtained and associated with the 
record.  

2.  The RO should then readjudicate the 
appellant's claim.  If the benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The case 
should then be returned to the Board for 
appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



